Citation Nr: 1617184	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-42 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left hip disability, claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 8, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from July 1966 to April 1968.

This matter came to the Board of Veterans' Appeals (Board) on appeal from July 2010 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In the July 2010 rating decision, the RO, inter alia, reduced the rating for the appellant's service-connected bilateral hearing loss from 40 to 20 percent, effective June 15, 2010, and denied TDIU.  

In April 2013, the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript is of record.

While the appellant's appeal of these issues was pending, he continued to pursue additional claims at the RO.  In a November 2013 rating decision, the RO denied service connection for a left hip disability.  (The record currently available to the Board indicates that the appellant has perfected an appeal of the RO's determination via his submission of a March 2014 VA Form 9, and the RO has certified the matter to the Board.  See VA Form 8, dated October 22, 2015, contained in VBMS only).  

In a March 2014 decision, the Board restored the 40 percent disability rating for the appellant's service-connected bilateral hearing loss, effective June 15, 2010.  The issue of entitlement to TDIU was remanded to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  After conducting additional evidentiary development, in a September 2014 Supplemental Statement of the Case, the AOJ denied TDIU.  

While the TDIU issue was in remand status at the AOJ, in a November 2014 rating decision, the RO granted a 100 percent rating for the appellant's service-connected posttraumatic stress disorder (PTSD), effective August 8, 2014.  The RO also awarded special monthly compensation based on the housebound criteria having been met, effective August 8, 2014.  In view of the foregoing, the issue of the appellant's entitlement to a total rating based on individual unemployability on and after that date is moot.  See 38 C.F.R. § 4.16(a); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, the Board has recharacterized the TDIU issue as set forth above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant has contended that his service-connected diabetes mellitus has aggravated his left hip disability.  See e.g. March 2014 VA Form 9 ("I have no doubt that [my left hip] is at least aggravated because I have diabetes."); see also November 2014 notice of disagreement ("What is funny to me is that you accept responsibility for Agent Orange causing my diabetes but then you don't accept that the diabetes makes other conditions worse.  Every doctor that I have asked this question of has stated that it is basically a sure thing that diabetes will cause other problems to be worse.").  

A September 2013 VA examiner concluded that the appellant's current left hip disability was not causally related to his service-connected diabetes mellitus.  The examiner, however, did not comment on the question of aggravation.  Therefore, the Board finds that an additional medical opinion is needed.

In addition, the Board notes that, since the AOJ last reviewed the TDIU issue in the September 2014 supplemental statement of the case, multiple pieces of relevant evidence have been associated with the record, including clinical records and examination reports which address the severity of the appellant's service-connected disabilities.  The appellant has not waived the AOJ's initial consideration of the additional evidence.  Therefore, under 38 C.F.R. § 20.1304 (2015), such evidence must be referred to the AOJ for review and preparation of a Supplemental Statement of the Case.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA medical examination for the purpose of determining the nature and etiology of his current left hip disability.  The entire record on appeal, currently consisting of a paper claims folder, a temporary paper folder, and additional records in the appellant's Virtual VA and VBMS folders, must be provided to the examiner for review in connection with the examination. 

After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to the following:  

(a) Is it at least as likely as not that the appellant's current left hip disability is causally related to his active service or any incident therein?  

(b) Is it at least as likely as not that the appellant's current left hip disability was caused by his service-connected diabetes mellitus, peripheral neuropathy of the lower extremities, and/or peripheral vascular disease of the right lower extremity? 

(c) Is it at least as likely as not that the appellant's current left hip disability was permanently aggravated by his service-connected diabetes mellitus, peripheral neuropathy of the lower extremities, and/or peripheral vascular disease of the right lower extremity?

2.  When the development requested has been completed, the record should be reviewed by the AOJ in its entirety.  If the benefits sought are not granted, the appellant and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

